                  USDC SDNY
                  DOCUMENT                             U.S. Department of Justice
                  ELECTRONICALLY FILED
                  DOC #:                               United States Attorney
                  DATE FILED: 1/24/2020                Southern District of New York


                                                       T he Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                   January 23, 2020
                                 Application GRANTED. The parties shall file a joint status letter
BY ECF AND EMAIL                 by January 28, 2020, updating the Court as to the status of expert
                                 discovery and its impact on the Government's motion to preclude
The Honorable Lorna G. Schofield defense experts. The Clerk of the Court is respectfully directed to
United States District Court     terminate the letter motion at docket number 256.
Southern District of New York
40 Foley Square                  Dated: January 24, 2020
New York, New York 10007                New York, New York
       Re:     United States v. Sohrab Sharma, et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

        The Government writes, on behalf of the parties, to respectfully request an extension of
parties’ January 24, 2020 deadline to file a joint status letter updating the Court as to the status of
expert discovery and its impact on the Government’s motion to preclude defense experts, pursuant
to the Court’s January 21, 2020 Order (Dkt. 254). The parties respectfully request an extension
until January 28, 2020 to file the joint status letter. On January 21, 2020, the defendants submitted
a second supplemental expert disclosure to the Government.               On January 22, 2020, the
Government asked the defendants to provide further disclosures, and the defendants responded
that they are seeking to address the Government’s concerns and to circulate a revised disclosure
by today (January 23, 2020). Accordingly, the parties request a brief extension of the January 24,
2020 deadline to January 28, 2020 so that the defense can provide the Government with its revised
disclosures, and the Government can review and consider such disclosures, before the parties
update the Court as to the status of expert discovery and its impact on the Government’s motion
to preclude defense experts.

                                                       Respectfully submitted,

                                                       CRAIG STEWART
                                                       Attorney for the United States
                                                       Acting Under 28 U.S.C. § 515

                                                By:    ___/s/_______________________________
                                                       Negar Tekeei / Samson Enzer / Daniel Loss
                                                       Assistant United States Attorneys
                                                       (212) 637-2482 / -2342 / -6527

cc:    All counsel (via ECF)
